Citation Nr: 0521642	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  99-24 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include a hiatal hernia, as 
secondary to the service-connected duodenal ulcer.

2.  Entitlement to service connection for respiratory 
disorders, to include asthma and chronic obstructive 
pulmonary disease (COPD), as secondary to the service-
connected duodenal ulcer.

3.  Entitlement to a disability rating in excess of 10 
percent for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1956.

The case comes before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The case was last before the Board in October 2002.  
At that time, following review of the veteran's claims, the 
Board, notified the veteran that it was deferring issuing a 
decision on the issues noted on the title page of this 
decision and instead it would be undertaking additional 
development of those issues pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  The Board notified the veteran that 
once the development had been completed, the veteran would be 
informed of the development, and the Board would issue a 
decision.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  In that case, the Federal Circuit 
Court invalidated portions of the Board's development 
regulation package.  The Federal Circuit Court further stated 
that the Board was not allowed to consider additional 
evidence [evidence developed by the Board] without remanding 
the case to the RO for initial consideration and without 
having a waiver by the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, the 
claim was remanded to the RO in November 2003.  The purpose 
of the remand was to obtain additional medical information 
needed for adjudication of the veteran's claims.  The case 
has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The competent medical evidence of record does not 
establish that the currently diagnosed GERD, to include a 
hiatal hernia, is causually or etiologically related to the 
service-connected duodenal ulcer.

3.  The competent medical evidence of record does not 
establish that the currently diagnosed respiratory disorders, 
to include asthma and COPD, are causally or etiologically 
related to the service-connected duodenal ulcer.   

4.  The veteran's service-connected duodenal ulcer is 
currently asymptomatic, and is not characterized by recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or continuous moderate 
symptoms.    


CONCLUSIONS OF LAW

1.  The veteran's currently diagnosed GERD, to include a 
hiatal hernia, is not proximately due to or the result of the 
service-connected duodenal ulcer.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).  

2.  The veteran's currently diagnosed respiratory disorders, 
to include chronic asthma and COPD, are not proximately due 
to or the result of the service-connected duodenal ulcer.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2004).  

3.   The criteria for a disability evaluation in excess of 10 
percent for a duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.112- 4.114, Diagnostic Code 7305 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issues 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show entitlement to his 
claims via the December 1998 rating decision, the October 
1999 statement of the case (SOC), the March 2001 Board 
remand, the July 2001 RO letter, the October 2001 rating 
decision, the October 2001 supplemental statement of the case 
(SSOC), the November 2003 Board remand, the April 2004 RO 
letter, and the March 2005 SSOC.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claims, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in December 1998, which is prior to 
the date the VCAA was enacted (effective November 9, 2000).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, in letters to the veteran dated in July 2001 
and April 2004, the RO informed him of what information he 
needed to establish entitlement to the claims addressed in 
this decision and that he should send in information 
describing additional evidence or the evidence itself.  In 
this respect, the Board notes that the July 2001 and April 
2004 letters were provided to the claimant prior to the case 
being certified to the Board for appellate adjudication.  
Additionally, the Board notes that the content of those 
letters, the October 1999 SOC, the October 2001 SSOC and the 
March 2005 SSOC, fully complied with the requirements of 
38 U.S.C.A. § 5103(A) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  In particular, the RO asked the veteran to tell 
VA about any additional information or evidence that the 
veteran wanted VA to try and get for him and to send VA the 
evidence that was needed as soon as possible.  By various 
informational letters, SOC, SSOCs and their accompanying 
notice letters, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claims as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  See also Mayfield v. Nicholson, No. 02-1077, 2005 
WL 957317 (Vet. App. Apr. 14, 2005).  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing his claims.  He has, by 
information letters, a rating decision, SOC, Board remands 
and SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Factual Background

The medical evidence of record includes VA medical center 
(VAMC) treatment reports dated between August 1957 and May 
1990.  These records contain no medical opinions that relate 
the veteran's currently diagnosed GERD or his respiratory 
disorders to his service-connected duodenal ulcer.  In a 
medical record dated in August 1957, the veteran was 
diagnosed with a duodenal ulcer.  A notation dated in 
September 1970 indicated no duodenal ulcer was present.  A 
July 1983 notation diagnosed the veteran with a sliding 
hiatal hernia without evidence of GERD.  A January 1984 
notation diagnosed the veteran with a small hiatal hernia and 
no definite ulcer.  In January 1989, a small hiatal hernia 
was diagnosed.  At that time, no GERD and no active ulcer was 
present.  

The record also includes VAMC treatment reports dated between 
December 1996 and November 1998.  These treatment reports 
contain no medical opinions that relate the veteran's GERD or 
his respiratory disorders to his service-connected duodenal 
ulcer.  An April 1998 notation indicated that the veteran's 
asthma was worsening and might be secondary to his reactive 
airway disease. 

The VA examined the veteran in July 1999.  The examiner 
reviewed the veteran's medical history and examined the 
veteran.  The examiner diagnosed the veteran with long 
standing GERD, Barrett's esophagus, duodenitis and gastritis.  
Endoscopy was performed and revealed small erosion on the 
bulb of the duodenum.  The examiner offered no opinions 
relating the veteran's GERD or his respiratory disorders to 
his service-connected duodenal ulcer.  

Also included in the record are Social Security 
Administration (SSA) records dated between 1974 and 1999.  A 
June 1976 notation diagnosed the veteran with gastric ulcer 
disease.   An August 1998 notation indicated that the veteran 
had a small erosion in the bulb of the duodenum.  A March 
1999 notation diagnosed the veteran with COPD.  These 
treatment records contain no medial opinions relating the 
veteran's GERD or his respiratory disorders to his service-
connected duodenal ulcer.

The VA examined the veteran again in August 2004.  The 
examiner reviewed the veteran's c-file and examined the 
veteran.  In the examiner's opinion, the veteran's COPD was 
most likely secondary to his previous chronic smoking and 
less likely as secondary to his duodenal ulcer or to any 
other injury or active disease. 

The veteran was also given a VA medical examination in August 
2004 that examined his gastrointestinal disorders.  The 
examiner indicated that a May 2000 esophagogastroduodenoscopy 
(EGD) demonstrated a hiatal hernia, a duodenal bulb, antral 
gastritis and antral nodule.  An addendum indicated that an 
EGD performed in August 2004 revealed no abnormalities.  

In January 2005 a VA medical examiner reviewed the veteran's 
medical history and rendered an opinion regarding the 
veteran's COPD.  In the examiner's opinion, he could find no 
evidence in the veteran's c-file that would change his 
previous opinion that the veteran's COPD was related to his 
chronic smoking and not his service-connected duodenal ulcer.  

A VA examiner also reviewed the veteran's medical history in 
January 2005 and rendered an opinion regarding his 
gastrointestinal disorders.  The examiner indicated that the 
veteran's EGD showed no evidence of a duodenal ulcer and the 
presence of a small hiatal hernia.  The examiner indicated 
that the veteran's GERD was less likely than not related to 
the veteran's duodenal ulcer, and more likely than not 
related to his hiatal hernia.  As well, the examiner 
indicated that he could not conclude that the veteran's 
hiatal hernia was causally or etiologically related to his 
duodenal ulcer.  

Secondary Service Connection for GERD and Respiratory 
Disorders

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  In addition, 
a disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  As well, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At present, the veteran is service-connected for a duodenal 
ulcer and contends that he is entitled secondary service 
connection for GERD and respiratory disorders.   

Despite the veteran's assertions, the medical evidence of 
record does not support a grant of the veteran's claim of 
service connection for GERD and respiratory disorders as 
secondary to his service-connected duodenal ulcer.  In this 
respect, the Board notes that VA medical examinations 
conducted in August 2004 and January 2005 specifically 
addressing the etiology of his disorders found no connection 
between the veteran's GERD, his respiratory disorders and his 
service-connected duodenal ulcer.  The most recent medical 
evidence does not indicate that the veteran even has an 
active duodenal ulcer.  As well, the remaining medical 
evidence of record does not contain any medical opinions 
supporting the veteran's contentions that his GERD and 
respiratory disorders are related to his service-connected 
duodenal ulcer.  In fact, the medical evidence of record 
indicates that the veteran's respiratory disorders are most 
likely the result of cigarette use, rather than any service-
connected disabilities. 

The veteran has submitted no credible medical evidence 
supporting his contention that his GERD and his respiratory 
disorders are etiologically related to his service-connected 
duodenal ulcer.  Additionally, the record does not contain 
any credible medical evidence supporting the veteran's claim; 
therefore, the veteran's claim for service connection for 
GERD and respiratory disorders as secondary to his service 
connected duodenal ulcer must be denied. 

Increased Evaluation for a Duodenal Ulcer

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).   Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

In this case, in an October 1957 rating decision, the veteran 
was granted service connection for a duodenal ulcer, and was 
assigned a 10 percent rating, effective November 22, 1956.  
The veteran is currently seeking an evaluation in excess of 
10 percent.  The evaluation has been in effect for more than 
20 years and is protected from being reduced.  38 C.F.R. § 
3.951 (2004).

Diseases of the digestive system, particularly within the 
abdomen, while differing in the site of pathology, produce a 
common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14. See 38 C.F.R. 
§ 4.113 (2004).  The Board notes that ratings under 
Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, 
and 7345 to 7348 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  See 38 
C.F.R. 
§ 4.114 (2004).

Under Diagnostic Code 7305, mild duodenal ulcer disease, with 
recurring symptoms once or twice yearly, warrants a 10 
percent rating.  A 20 percent evaluation is warranted for a 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.  A 40 
percent rating is warranted for moderately severe duodenal 
ulcer disease with less than severe symptoms, but with 
impairment of health manifested by anemia and weight loss or 
more recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year; a 60 
percent evaluation requires severe duodenal ulcer disease 
with pain which is only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2004).

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a greater 
loss for a brief period of time.  See 38 C.F.R. § 4.112.  
However, as will be discussed below, clinically significant 
weight loss has not been shown to be a manifestation of the 
veteran's duodenal ulcer.  Consequently, the Board will only 
briefly discuss and compare below the criteria for weight 
loss.

Applying the criteria of Diagnostic Code 7305 to the facts of 
this case, the Board finds that, the veteran's disability 
simply is not moderate with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.

Specifically, per the last August 2004 VA examination report, 
he is 69 inches tall weighing 190 pounds.  There is no 
indication that the veteran has experienced weight loss.  The 
objective medical findings are also negative for any evidence 
of a currently active duodenal ulcer.  May 2000 and August 
2004 EGDs found no evidence of a duodenal ulcer.  Moreover, 
the rating criteria for a duodenal ulcer contemplate such 
symptoms as hematemesis or melena, and anemia none of which 
the veteran is shown to have or purports to have.  As such, 
the preponderance of the evidence simply does not show that 
the service-connected duodenal ulcer meets the criteria for a 
disability evaluation in excess of 10 percent.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2004).  

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) is warranted.  
In the instant case, however, the evidence does not show that 
the above addressed service-connected disability causes 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluations) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.

Specifically, the Board finds that the medical evidence of 
record simply does not show that the service-connected 
disability addressed in this decision, per se, is productive 
of marked interference with employment.  In this respect, the 
law is clear that only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on this issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). To the extent that the claimant may experience 
functional impairment due to the service-connected disability 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned rating.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of a higher 
rating on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Conclusion

The Board acknowledges the sincerity of the veteran's 
statements in support of his claims.  The veteran is 
certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a layperson, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for GERD and respiratory 
disorders as secondary to his service-connected duodenal 
ulcer is warranted, and the preponderance of the evidence is 
against a disability evaluation in excess of 10 percent for 
the service connected duodenal ulcer.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claims.  The appeal is accordingly denied.


ORDER

Service connection for GERD, to include a hiatal hernia, as 
secondary to a service connected duodenal ulcer is denied.

Service connection for respiratory disorders, to include 
asthma and COPD, as secondary to a service connected duodenal 
ulcer is denied.

An evaluation in excess of 10 percent for a duodenal ulcer is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


